Exhibit 10.1

 

SECOND AMENDMENT TO CREDIT AGREEMENT

 

This SECOND AMENDMENT TO CREDIT AGREEMENT (the “Second Amendment”) is made as of
the 20th day of March, 2014 by and between the undersigned Borrowers, the
Administrative Agent and the Lenders, in the following circumstances
(capitalized terms used but not defined herein shall have the respective
meanings set forth in the Credit Agreement described below):

 

A.     The Lenders, the Administrative Agent and the Borrowers are parties to
that certain Credit Agreement dated as of April 15, 2013, as amended by First
Amendment to Credit Agreement dated as of August 15, 2013 (the “Credit
Agreement”).

 

B.     The Development Line of Credit Loan, in the maximum principal amount of
$15,000,000.00, was fully advanced as of March 11, 2014 and the First Conversion
Amount has been converted into a term obligation the amortization schedule with
respect to which is attached hereto.

 

C.     The Borrowers have requested that the Lenders extend an additional
$20,000,000.00 development line of credit loan to them to be used for the same
purposes described in Section 4.2 of the Credit Agreement (as modified herein).

 

D.     The Borrowers have also requested that the Applicable Margin pricing grid
included within the definition of “Applicable Margin” be amended and replaced as
provided herein, effective on the date hereof.

 

E.     The Borrowers and T. Michael Ansley have requested that, effective on the
date hereof, the Lenders release the personal guaranty of T. Michael Ansley
dated as of April 15, 2013.

 

NOW THEREFORE, in consideration of the parties’ agreements set forth herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties agree as follows:

 

1.     That Section 4.2 (i) of the Credit Agreement be deleted and replaced with
the following language to change the costs included within the definition of
“BWW Development Advance”:

 

“(i) finance up to 80% of the cost of leasehold improvements and equipment
associated with the development of new Buffalo Wild Wings Restaurants, and, at
the discretion of the Lenders with their prior consent, up to 80% of the cost of
acquiring new Buffalo Wild Wings Restaurants (each a “BWW Development Advance”)”

 

 
 

--------------------------------------------------------------------------------

 

 

2.     The Credit Agreement is hereby amended by adding a new $20,000,000.00
development line of credit loan thereto by the inclusion of the following
language in a new Section numbered 4A immediately following the end of Section 4
thereof, as follows:

 

"SECTION 4A.     $20,000,000.00 Development Line of Credit Loan II

 

4A.1     Development Line of Credit Loan II. Lenders agree, on the terms and
conditions hereinafter set forth, to provide a line of credit to the Borrowers
(the “Development Line of Credit Loan II”), and the Administrative Agent shall,
subject to the terms and conditions of this Agreement, upon receipt by the
Administrative Agent of each Lender’s Applicable Percentage of the proceeds of
each request for an advance made in a Notice of Borrowing for the Development
Line of Credit Loan II (in the form attached hereto as Exhibit 4.3), make
advances (“Line Advances”) to the Borrowers from time to time during the period
from the date hereof to and including March 20, 2016 (the “Development Line II
Termination Date”) in an aggregate amount not to exceed at any time outstanding
$20,000,000.00 (the “Development Line II Committed Amount”), and provided
further that for each Lender its aggregate amount of Line Advances shall not
exceed such Lender’s Commitment with respect to the Development Line of Credit
Loan II. The aggregate amount of all Line Advances plus the outstanding amount
of all Swingline Loans shall not at any time exceed the Development Line II
Committed Amount. Each Line Advance under this Section 4A.1 shall be in an
amount of not less than $75,000.00. Borrowers may not repay and reborrow under
this Section 4A.1. No Line Advance under this Section 4A.1 will be made at any
time after the Development Line II Termination Date, or at any time that a
Default or an Event of Default has occurred and is continuing hereunder. The
Development Line of Credit Loan II shall be evidenced by the promissory notes
substantially in the form of Exhibit 4A.1 attached hereto (as the same may be
amended or replaced, the “Development Line II Credit Notes”).

 

4A.2     Purpose of the Development Line of Credit Loan II. Subject to the terms
and conditions contained herein, the proceeds of the Development Line of Credit
Loan II shall be used to (i) finance up to 80% of the cost of each BWW
Development Advance (as such term is defined in Section 4.2 hereof), (ii)
finance up to 70% of the cost of each BD Development Advance (as such term is
defined in Section 4.2) (provided however that under no circumstances shall the
aggregate amount of all BD Development Advances made pursuant to Section 4A.1
exceed 50% of the entire amounts available under the Development Line of Credit
Loan II (or $10,000,000.00)), (iii) finance up to 80% of the lesser of (a) the
appraised value of (as determined by the Administrative Agent), or (b) the
actual cost or the acquisition of, fee real estate acquired by the Borrowers or
an Affiliate of the Borrowers approved by the Administrative Agent on which the
Borrowers or Affiliate of the Borrowers will operate a Buffalo Wild Wings
Restaurant or a Bagger Dave’s Legendary Burger Tavern Restaurant (each a “Real
Estate Advance”), (iv) pay the fees, costs and expenses associated with the
transactions listed in (i), (ii), and (iii) above and in connection with the
closing of the Loans. All Line Advances shall be conditioned on the satisfaction
of the Incurrence Test defined in Section 9.1(vii) herein.

 

 
2

--------------------------------------------------------------------------------

 

 

4A.3     Funding of Advances under the Development Line of Credit Loan II.
Subject to the terms and conditions contained herein, any Borrower may, from
time to time, irrevocably request a Line Advance under Section 4A.1 by
delivering to the Administrative Agent a written Notice of Borrowing for the
Development Line of Credit Loan II (in the form attached hereto as Exhibit 4.3)
not later than 2:00 P.M. (i) on the third Business Day prior to the date of the
requested Borrowing for LIBOR Rate Loans, and (ii) on the first Business Day
prior to the date of the requested Borrowing for Alternate Base Rate Loans. Each
such Notice of Borrowing shall be irrevocable and shall specify (A) that a Line
Advance is requested, (B) the date of the requested Borrowing (which shall be a
Business Day), (C) whether the Borrowing is a BWW Development Advance, a BD
Development Advance or a Real Estate Advance, (D) the aggregate principal amount
to be borrowed, and (E) whether the Borrowing shall be comprised of Alternate
Base Rate Loans, LIBOR Rate Loans or a combination thereof, and if LIBOR Rate
Loans are requested, the Interest Period(s) therefore, which shall be a period
of one month or one week. If the Borrowers shall fail to specify in any such
Notice of Borrowing (i) an applicable Interest Period in the case of a LIBOR
Rate Loan, then such notice shall be deemed a request for an Interest Period of
one month, or (ii) the Type of loan requested, then such notice shall be deemed
to be a request for a LIBOR Rate Loan with an Interest Period of one month. The
Administrative Agent shall give notice to each Lender promptly upon receipt of
each Notice of Borrowing hereunder, the contents thereof and each such Lender’s
Applicable Percentage thereof.

 

4A.4     Availability of Advances. Each Lender will make its Applicable
Percentage of each Line Advance Borrowing available to the Administrative Agent
for the account of the Borrowers at the office of the Administrative Agent
specified in Section 19.13, or at such other office as the Administrative Agent
may designate in writing, by 1:00 P.M. on the date specified in the applicable
Notice of Borrowing, in Dollars and in funds immediately available to the
Administrative Agent. The Administrative Agent will, upon receipt by the
Administrative Agent of each Lender’s Applicable Percentage of the proceeds of
the requested Line Advance, make a Line Advance as a LIBOR Rate Loan or an
Alternate Base Rate Loan (as the case may be) which will be made in a minimum
amount of $75,000.00 and in integral multiples of $10,000.00, provided that
after giving effect to such Line Advance, the aggregate amount of all Line
Advances under the Development Line of Credit Loan II, plus the outstanding
amount of all Swingline Loans shall not at any time exceed the Development Line
II Committed Amount, and provided further that the aggregate of all BD
Development Advances made under the Development Line of Credit Loan II shall not
at any time exceed $10,000,000.00. On the terms and subject to the conditions of
this Agreement, the proceeds of each Line Advance shall be made available to the
Borrowers by deposit to an account designated by the Borrowers as shall have
been specified in the Notice of Borrowing no later than 11:00 a.m. on the third
or first Business Day (as applicable) following receipt of a proper request.
Additional conditions to making Line Advances are contained in Sections 9.1 and
9.2 hereof.

 

 
3

--------------------------------------------------------------------------------

 

 

4A.5     Development Line II Commitment Fee. Accruing from the date hereof until
the Development Line II Termination Date, the Borrowers agree to pay to the
Administrative Agent for the ratable benefit of the Lenders in accordance with
their Applicable Percentage, as consideration for the Lenders’ commitment to
make the Line Advances under the Development Line of Credit Loan II, a
nonrefundable commitment fee (the “Development Line II Commitment Fee”) equal to
0.25% per annum (computed on the basis of a year of 360 days and actual days
elapsed) on the average daily difference between the amount of: (a)
$20,000,000.00, and (b) all Line Advances made under the Development Line of
Credit Loan II outstanding for the quarterly period then ended. All Development
Line II Commitment Fees shall be payable quarterly in arrears on the first day
of each October, January, April and July after the date hereof and on the
Development Line II Termination Date or upon acceleration of the Development
Line II Credit Notes, if earlier.

 

4A.6     Development Line II Credit Notes. Until converted to a Conversion
Obligation (either as a DLOC II First Conversion Obligation or a DLOC II Second
Conversion Obligation), the Borrowers shall pay interest only on the aggregate
unpaid principal amount of all Line Advances made under the Development Line of
Credit Loan II made by Administrative Agent and the Lenders in accordance with
the terms of this Agreement and with the Development Line II Credit Notes
evidencing the indebtedness resulting from such Line Advances. The outstanding
balance of the Development Line of Credit Loan II (except to the extent
converted to a Conversion Obligation) shall be payable as to interest only from
the date of this Agreement until the Development Line II Termination Date,
unless accelerated sooner pursuant to the terms of this Agreement.

 

 
4

--------------------------------------------------------------------------------

 

 

4A.7     Repayment of Principal on the Development Line of Credit Loan II.

 

(a)     DLOC II First Conversion Date. On the date which is the earlier of (i)
March 20, 2015, or (ii) the date on which the Development Line of Credit Loan II
has been fully advanced (the “DLOC II First Conversion Date”), the then
aggregate unpaid principal balance of all Line Advances made under the
Development Line of Credit Loan II as of such date (the “DLOC II First
Conversion Amount”) shall be termed out, and such amount payable monthly as to
interest and principal based on the following amortization schedules:

 

(i)     the aggregate unpaid principal balances of all Line Advances used to
finance or refinance (or is otherwise based on) (x) equipment costs or (y)
improvements on sites leased by any Borrower (or New Affiliate) with respect to
Space Leases, shall be payable as to principal based on an eighty-four (84)
month amortization schedule, (ii) the aggregate unpaid principal balance of all
Line Advances used to finance or refinance (or is otherwise based on)
improvements on sites leased by any Borrower (or New Affiliate) with respect to
Ground Leases, shall be payable as to principal based on a one hundred and
forty-four (144) month amortization schedule, and, (iii) the aggregate unpaid
principal balances of all Line Advances used to finance (or is otherwise based
on) the acquisition and development costs of fee simple real estate by any of
the Borrowers (or New Affiliate), shall be payable as to principal based on a
one hundred and eighty (180) month amortization schedule. The obligation to pay
the DLOC II First Conversion Amount based on the amortization schedules provided
above shall be known as the (“DLOC II First Conversion Obligation”). The
Administrative Agent shall provide the Borrowers with DLOC II First Conversion
Obligation payment schedules within thirty (30) days of the DLOC II First
Conversion Date. All unpaid principal balances and accrued interest outstanding
under the DLOC II First Conversion Obligation shall be due and payable on the
Term Loan Maturity Date. Unless otherwise prohibited by this Agreement, the DLOC
II First Conversion Obligation shall initially be classified as LIBOR Rate Loans
having an Interest Period of one month. The DLOC II First Conversion Obligation
will not be termed if on the DLOC II First Conversion Date, there exists a
Default or an Event of Default, in which case the aggregate unpaid principal
balance of all Line Advances made under the Development Line of Credit Loan II
and all accrued interest thereon shall be due and payable upon acceleration but
no later than on the Development Line II Termination Date (unless earlier
accelerated). Once termed out, the DLOC II First Conversion Amount shall be
deducted from the availability under the Development Line of Credit Loan II and
the Borrowers shall not be permitted to borrow said amounts thereafter under the
Development Line of Credit Loan II.

 

 
5

--------------------------------------------------------------------------------

 

 

(b)     DLOC II Second Conversion Date. Commencing on the day following the DLOC
II First Conversion Date until March __, 2016 (also known as the Development
Line II Termination Date), the Borrowers may borrow the unused portion of the
Development Line of Credit Loan II on the same terms provided in Sections 4A.1,
4A.2, 4A.3 and 4A.4 hereof. On the date which is the earlier of (i) March 20,
2016, or (ii) the date on which the Development Line of Credit Loan II has been
fully advanced (the “DLOC II Second Conversion Date”), the then aggregate unpaid
principal balance of all Line Advances made under the Development Line of Credit
Loan II as of such date (the “DLOC II Second Conversion Amount”) shall be termed
out, and such amount payable monthly as to interest and principal based on the
following amortization schedules:

 

(i)     the aggregate unpaid principal balances of all Line Advances used to
finance or refinance (or is otherwise based on) (x) equipment costs or (y)
improvements on sites leased by any Borrower (or New Affiliate) with respect to
Space Leases, shall be payable as to principal based on an eighty-four (84)
month amortization schedule, (ii) the aggregate unpaid principal balance of all
Line Advances used to finance or refinance (or is otherwise based on)
improvements on sites leased by any Borrower (or New Affiliate) with respect to
Ground Leases, shall be payable as to principal based on a one hundred and
forty-four (144) month amortization schedule, and, (iii) the aggregate unpaid
principal balances of all Line Advances used to finance (or is otherwise based
on) the acquisition and development costs of fee simple real estate by any of
the Borrowers (or New Affiliate), shall be payable as to principal based on a
one hundred and eighty (180) month amortization schedule. The obligation to pay
the DLOC II Second Conversion Amount based on the amortization schedules
provided above shall be known as the (“DLOC II Second Conversion Obligation”).
The Administrative Agent shall provide the Borrowers with DLOC II Second
Conversion Obligation payment schedules within thirty (30) days of the DLOC II
Second Conversion Date. All unpaid principal balances and accrued interest
outstanding under the DLOC II Second Conversion Obligation shall be due and
payable on the Term Loan Maturity Date. Unless otherwise prohibited by this
Agreement, the DLOC II Second Conversion Obligation shall initially be
classified as LIBOR Rate Loans having an Interest Period of one month. The DLOC
II Second Conversion Obligation will not be termed if on the DLOC II Second
Conversion Date, there exists a Default or an Event of Default, in which case
the aggregate unpaid principal balance of all Line Advances made under the
Development Line of Credit Loan II and all accrued interest thereon shall be due
and payable upon acceleration but no later than on the Development Line II
Termination Date (unless earlier accelerated). The Borrowers shall no longer be
permitted to borrow under the Development Line of Credit Loan II following the
DLOC II Second Conversion Date.”

 

 
6

--------------------------------------------------------------------------------

 

 

3.     The parties agree that from the date hereof, the Swingline Loan
subfacility contained in Section 5 of the Credit Agreement shall be available in
connection with the Development Line of Credit Loan II, that Swingline Loan
Borrowings shall specify the purpose of such Borrowing, and that consistent with
this intent, the following changes be made to the Credit Agreement as follows:

 

3.1     That the language “(ii) the sum of the aggregate principal amount of
outstanding Swingline Loans plus the outstanding amount of all Line Advances
shall not exceed the Development Line Committed Amount then in effect.”
contained in lines 9-11 of Section 5.1 of the Credit Agreement be deleted and
replaced with the following language in place thereof:

 

“(ii) the sum of the aggregate principal amount of outstanding Swingline Loans
plus the outstanding amount of all Line Advances made under the Development Line
of Credit Loan II shall not exceed the Development Line II Committed Amount then
in effect.”

 

3.2     That the language “Swingline Loan Borrowings hereunder shall be made in
the minimum aggregate amounts of $75,000.00 (or the remaining available amount
of the Swingline Committed Amount if less) and in integral amounts of $75,000.00
in excess thereof.” contained in lines 6-9 of Section 5.2(a) of the Credit
Agreement be deleted and replaced with the following language in place thereof:

 

“Swingline Loan Borrowings hereunder shall be made in the minimum aggregate
amounts of $75,000.00 (or the remaining available amount of the Swingline
Committed Amount if less) and in integral amounts of $75,000.00 in excess
thereof, and shall specify whether the Borrowing is a BWW Development Advance, a
BD Development Advance or a Real Estate Advance.”

 

 
7

--------------------------------------------------------------------------------

 

 

3.3     That Section 5.2(b) of the Credit Agreement be deleted in its entirety
and replaced with the following Section 5.2(b) of the Credit Agreement in place
thereof:

 

“5.2(b)     Repayment of Swingline Loans. Each Swingline Loan Borrowing shall be
due and payable on the earlier of (A) the Development Line II Termination Date,
and (B) seven (7) days following such Borrowing. The Swingline Lender may, at
any time, in its sole discretion, by written notice to the Borrowers and the
Administrative Agent, demand repayment of its Swingline Loans by way of a
Development Line of Credit Loan II Borrowing, in which case the Borrower shall
be deemed to have requested a Development Line of Credit Loan II Borrowing,
comprised entirely of Alternate Base Rate Loans in the amount of such Swingline
Loans; provided, however, that, in the following circumstances, any such demand
shall also be deemed to have been given one Business Day prior to each of
(A) the Development Line II Termination Date, (B) the occurrence of any
Bankruptcy Event, (C) upon acceleration of the Obligations hereunder, whether on
account of a Bankruptcy Event or any other Event of Default, and (D) the
exercise of remedies in accordance with the provisions of Section 15 hereof
(each such Development Line of Credit Loan II Borrowing, made on account of any
such deemed request therefor as provided herein being hereinafter referred to as
“Mandatory Swingline Borrowing”). Each Lender hereby irrevocably agrees to make
such Development Line of Credit Loans II, promptly upon any such request or
deemed request on account of each Mandatory Swingline Borrowing in the amount
and in the manner specified in the preceding sentence on the date such notice is
received by the Lenders from the Administrative Agent if such notice is received
at or before 2:00 P.M., otherwise such payment shall be made at or before
12:00 P.M. on the Business Day next succeeding the date such notice is received
notwithstanding (1) the amount of Mandatory Swingline Borrowing may not comply
with the minimum amount for borrowings under the Development Line of Credit Loan
II or otherwise required hereunder, (2) whether any conditions specified in
Sections 9.1 and 9.2 are then satisfied, (3) whether a Default or an Event of
Default then exists, (4) failure of any such request or deemed request for a
Borrowing under the Development Line of Credit Loan II to be made by the time
otherwise required in Section 4A.1, (5) the date of such Mandatory Swingline
Borrowing, or (6) any reduction in the Development Line II Committed Amount, or
termination of the Commitments for the Development Line of Credit Loan II
immediately prior to such Mandatory Swingline Borrowing or contemporaneously
therewith. In the event that any Mandatory Swingline Borrowing cannot for any
reason be made on the date otherwise required above (including, without
limitation, as a result of the commencement of a proceeding under the Bankruptcy
Code), then each Lender hereby agrees that it shall forthwith purchase (as of
the date the Mandatory Swingline Borrowing would otherwise have occurred, but
adjusted for any payments received from the Borrowers on or after such date and
prior to such purchase) from the Swingline Lender the outstanding Swingline
Loans as shall be necessary to cause each such Lender to share in such Swingline
Loans ratably based upon its Applicable Percentage (determined before giving
effect to any termination of the Commitments pursuant to Section 4A.1); provided
that (x) all interest payable on the Swingline Loans shall be for the account of
the Swingline Lender until the date as of which the respective Applicable
Percentage is purchased, and (y) at the time any purchase of interest pursuant
to this sentence is actually made, the purchasing Lender shall be required to
pay to the Swingline Lender interest on the principal amount of such interest
purchased for each day from and including the day upon which the Mandatory
Swingline Borrowing would otherwise have occurred to but excluding the date of
payment for such interest, at the rate equal to, if paid within two (2) Business
Days of the date of the Mandatory Swingline Borrowing, the Federal Funds
Effective Rate, and thereafter at a rate equal to the Alternate Base Rate. The
Borrowers shall have the right to repay the Swingline Loan in whole or in part
from time to time in accordance with Section 8.3.”

 

 
8

--------------------------------------------------------------------------------

 

 

4.     That the language “unless prior thereto, with respect to amounts
outstanding under the Development Line of Credit Loan prior to the Development
Line Termination Date which have not been converted into the First Conversion
Amount or the Second Conversion Amount”, appearing in lines 3-6 of subsection
(c) of Section 7.1 of the Credit Agreement be deleted and replaced with the
following language in place thereof:

 

“unless prior thereto, with respect to amounts outstanding under the Development
Line of Credit Loan II prior to the Development Line II Termination Date which
have not been converted into the DLOC II First Conversion Amount or the DLOC II
Second Conversion Amount,”

 

5.     That Section 7.2 of the Credit Agreement be deleted in its entirety and
replaced with the following Section 7.2 in place thereof:

 

“7.2     Swingline Loans

. The outstanding principal amount of each Swingline Loan (until converted to a
Borrowing under the Development Line of Credit Loan II, when classified as a
LIBOR Advantage Loan, shall bear interest during the LA Interest Period at a
rate per annum equal to the sum of the LIBOR Advantage Rate for such LA Interest
Period plus the Applicable Margin, and be due and payable on each Interest
Payment Date and on the Development Line II Termination Date, with interest
calculated for the actual number of days elapsed on the basis of a 360-day year,
including the first date of the applicable period to, but not including, the
date of repayment.”

 

 
9

--------------------------------------------------------------------------------

 

 

6.      That the language “To the extent the Borrowers elect to prepay the
Development Line of Credit Loan, amounts prepaid under this Section shall be
applied to the Lenders and Swingline Lender in accordance with their respective
Applicable Percentages.” appearing in lines 19-22 of subsection (a) of Section
8.3 of the Credit Agreement be deleted and replaced with the following language
in place thereof:

 

“To the extent the Borrowers elect to prepay the Development Line of Credit Loan
II, amounts prepaid under this Section shall be applied to the Lenders and
Swingline Lender in accordance with their respective Applicable Percentages.”

 

7.     That Section 8.3(b)(v)(A) of the Credit Agreement be deleted in its
entirety and replaced with the following Subsection (A) in place thereof:

 

“(A) with respect to all amounts prepaid pursuant to Sections 8.3(b)(i) through
(iv), (a) if made prior to the Development Line II Termination Date, first, to
the principal repayment installments of the Term Notes in the inverse order of
maturity to each of the Lenders based on their Applicable Percentage of such
Term Notes, second, to the Conversion Obligations in the inverse order of
maturity to each of the Lenders based on their Applicable Percentage of such
Conversion Obligations, and third, to the Development Line II Credit Notes to
the unpaid interest thereunder and then to reduce the outstanding principal
balance thereunder to each of the Lenders based on their Applicable Percentage
of such Development Line II Credit Notes, and (b) if made on and after the
Development Line II Termination Date, first, to the principal repayment
installments of the Term Loans on a ratable basis (meaning on the basis that
each of the Term Loans bears to the entire outstanding amount of all of the Term
Loans) in the inverse order of maturity to each of the Lenders based on their
Applicable Percentage of such Term Loans, and second, to any Obligations as
determined by the Administrative Agent. Within the parameters of the
applications set forth above, prepayments shall be applied first to Alternate
Base Rate Loans and then to LIBOR Rate Loans and LIBOR Advantage Loans in direct
order of Interest Period (or LA Interest Period, as applicable) maturities. All
prepayments under this Section shall be subject to Section 7.6 and be
accompanied by interest on the principal amount prepaid through the date of
prepayment, but otherwise without premium or penalty.”

 

 
10

--------------------------------------------------------------------------------

 

 

8.     That subsection (iv) of Section 9.1 of the Credit Agreement is hereby
deleted and replaced with the following new subsection (iv) in place thereof:

 

“(iv) No Line Advance or Swingline Loan shall be made after the Development Line
II Termination Date and no Revolver Advance shall be made after the Revolving
Line Termination Date;”.

 

9.     That subsection (iv) of Section 17 of the Credit Agreement is hereby
deleted and replaced with the following new subsection (iv) in place thereof:

 

“(iv) Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation Swingline Loans shall be
reallocated among the Non-Defaulting Lenders in accordance with their respective
Applicable Percentages (calculated without regard to such Defaulting Lender’s
Development Line II Committed Amount) but only to the extent that (x) the
conditions set forth in Section 9 are satisfied at the time of such reallocation
(and, unless the Borrower shall have otherwise notified the Administrative Agent
at such time, the Borrower shall be deemed to have represented and warranted
that such conditions are satisfied at such time) and (y) such reallocation does
not cause the aggregate Committed Funded Exposure of any Non-Defaulting Lender
to exceed such Non-Defaulting Lender’s Development Line II Committed Amount. No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.”

 

10.     That the phrase “Sections 4, 14, or 15” in subsection (b) of Section
19.3 of the Credit Agreement be deleted and replaced with the following language
in place thereof:

 

“Sections 4, 4A, 14 or 15”.

 

11.     That the phrase “Indebtedness to the Lender” in Section 12.1(i) of the
Credit Agreement be deleted and replaced with the following language in place
thereof:

 

“Indebtedness to the Administrative Agent, the Lenders, and the Swingline
Lender”.

 

12.     That the phrase “on the basis of the twelve (12) month period
immediately preceding the date of such computation,” in Section 12.5 of the
Credit Agreement be deleted and replaced with the following language in place
thereof:

 

“on the basis of the last four fiscal quarters of the Borrowers immediately
preceding the date of such computation,”

 

 
11

--------------------------------------------------------------------------------

 

 

13.     That Section 12.6 of the Credit Agreement be deleted in its entirety and
replaced with the following language in place thereof:

 

“12.6 Lease Adjusted Leverage Ratio (tested on a quarterly basis)». Permit the
Lease Adjusted Leverage Ratio of the Loan Parties on a consolidated basis to be
greater than the Applicable Ratio, said ratio to be tested on the basis of the
last four fiscal quarters of the Borrowers commencing with the last day of the
fourth fiscal quarter in 2012. “Applicable Ratio” shall mean 5.50:1.00 for
calculations made on or before the last day of the second fiscal quarter of
2014; 5.00:1.00 for calculations made after the last day of the second fiscal
quarter of 2014 and on or before the last day of the second fiscal quarter of
2015; and 4.50 to 1.00 for calculations made thereafter.”

 

14.     That effective on the date hereof, the phrase “for the 12-month period
immediately preceding the period being measured” in the definition of “Debt
Service Coverage Ratio” in Appendix I of the Credit Agreement is hereby replaced
with the following:

 

“the last four fiscal quarters of the Borrowers immediately preceding the period
being measured.”

 

15.     That effective on the date hereof, the phrase “for the 12-month period
ending on such date” in the definition of “Lease Adjusted Leverage Ratio” in
Appendix I of the Credit Agreement is hereby replaced with the following:

 

“for the last four fiscal quarters of the Borrowers ending on such date.”

 

16.     That on the date hereof the unlimited guaranty of T. Michael Ansley is
hereby terminated and the phrase “the Personal Guarantor” in Section 14.11 of
the Credit Agreement is hereby deleted and replaced with the following language
in place thereof:

 

“T. Michael Ansley”

 

17.     That the following language be added at the end of Section 16.9(a)(i):

 

“(or all Lenders, as applicable),”

 

18.     That the phrase “under the Development Line of Credit Loan” contained in
Section 19.7(b)(i)(3) of the Credit Agreement be deleted and replaced with the
following language in place thereof:

 

“Development Line of Credit Loan II”.

 

 
12

--------------------------------------------------------------------------------

 

 

19.     That after the sentence ending “in accordance with the laws of the State
of Illinois without regard to its conflict of law rules.” In Section 19.6 of the
Credit Agreement the following phrase be added:

 

“and provided further that any leasehold mortgage or mortgage provided for
herein which covers a property located in Florida shall be governed and
construed in accordance with the laws of the State of Florida without regard to
its conflict of law rules.”

 

20.     That the last sentence of Section 19.3(g) of the Credit Agreement
reading, “Notwithstanding anything to the contrary herein, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder, except that the Commitment of such Lender may not be increased or
extended without the consent of such Lender.” be deleted and replaced with the
following language in place thereof:

 

“Notwithstanding anything to the contrary herein, no Defaulting Lender shall
have any right to approve or disapprove of any amendment, consent, waiver or any
other modification to any Loan Document (and all amendments, consents, waivers,
and other modifications may be effected without the consent of the Defaulting
Lenders), except that the foregoing shall not permit, in each case without such
Defaulting Lender’s consent, (i) an increase in such Defaulting Lender’s stated
applicable Commitment, (ii) the waiver, forgiveness or reduction of the
principal amount of any Indebtedness owing to such Defaulting Lender (unless all
other Lenders affected thereby are treated similarly), (iii) the extension of
the maturity date(s) of such Defaulting Lenders’ portion of any of the
Indebtedness or the extension of any commitment to extend credit of such
Defaulting Lender, or (iv) any other modification which requires the consent of
all Lenders or the Lender(s) affected thereby which affects such Defaulting
Lender more adversely than the other affected Lenders (other than a modification
which results in a reduction of such Defaulting Lender’s Applicable Percentage
or repayment of any amounts owing to such Defaulting Lender on a non pro-rata
basis).

 

21.     That effective on the date hereof the following Section 19.21 Excluded
Swap Obligations be added:

 

“19.21 Excluded Swap Obligations. Notwithstanding anything to the contrary in
this Agreement, the Obligations of the Borrowers under this Agreement shall
exclude all Excluded Swap Obligations. For purposes of this provision, an
“Excluded Swap Obligation” means, with respect to any Borrower, any obligation
to pay or perform under any agreement, contract or transaction that constitutes
a “swap” within the meaning of section 1a(47) of the commodity Exchange Act (7
U.S.C. § 1 et seq.) (the “Commodity Exchange Act”), as amended from time to
time, and any successor statute (each a “Swap Obligation”) if, and to the extent
that, all or a portion the Obligations of any such Borrower of, or the grant by
any such Borrower of a security interest to secure, such Swap Obligation (or any
guarantee thereof) is or becomes illegal under the Commodity Exchange Act or any
rule, regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of any such
Borrower’s failure for any reason not to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act at the time the
Obligations of any such Borrower becomes effective with respect to such related
Swap Obligation.”

 

 
13

--------------------------------------------------------------------------------

 

 

22.     That effective on the date hereof, the Development Line II Credit Notes
attached hereto as Exhibit 4A.1 shall be added as Exhibit 4A.1 to the Credit
Agreement.

 

23.     That effective on the date hereof, the Notice of Borrowing found at
Exhibit 4.3 of the Credit Agreement is hereby replaced with the revised form of
Notice of Borrowing attached hereto as Exhibit 4.3.

 

24.     That effective on the date hereof, the (Swingline Loan) Notice of
Borrowing found at Exhibit 5.2(a) of the Credit Agreement is hereby replaced
with the revised form of (Swingline Loan) Notice of Borrowing attached hereto as
Exhibit 5.2(a).

 

25.     That attached hereto as Exhibit B is the amortization schedule for the
payments to be made by the Borrowers in connection with the First Conversion
Obligation under the Development Line of Credit Loan.

 

26.     That effective on the date hereof, Schedule A of the Credit Agreement is
deleted in its entirety and replaced with the new Schedule A attached hereto.

 

27.     That effective on the date hereof, Schedule 2.1 of the Credit Agreement
is hereby replaced with the Schedule 2.1 attached hereto reflecting the
Commitment of the Lenders after the inclusion of the $20,000,000.00 additional
availability under the new Development Line of Credit Loan II.

 

28.     That effective on the date hereof, the reference to Wells Fargo Bank,
N.A. as “Documentation Agent” shall no longer have any meaning as Wells Fargo
Bank, N.A. has been replaced as a Lender under the Credit Agreement, and that
the definition of “Documentation Agent” and “Wells Fargo” be deleted from
Appendix I of the Credit Agreement.

 

 
14

--------------------------------------------------------------------------------

 

 

29.     That effective on the date hereof the “Applicable Margin” pricing grid
included within the definition of “Applicable Margin” in Appendix I of the
Credit Agreement shall be deleted and replaced with the following pricing grid
in place thereof:

 

Applicable Margin

Level

Lease Adjusted Leverage Ratio

LIBOR Margin

Alternate Base Rate Margin

Commitment Fee

I

Greater than or equal to 5.00 to 1.00

3.15%

2.15%

0.25%

II

Greater than or equal to 4.50 to 1.00 but less than 5.00 to 1.00

2.85%

1.85%

0.25%

III

Greater than or equal to 4.00 to 1.00 but less than 4.50 to 1.00

2.50%

1.50%

0.25%

IV

Less than 4.00 to 1.00

2.25%

1.25%

0.25%

 

Notwithstanding the replacement of the pricing grid on the date hereof, the
interest rate(s) in effect on the date hereof with respect to all outstanding
principal amounts advanced by the Lenders to the Borrowers prior to the date
hereof shall continue in effect until the next Interest Determination Date.

 

30.     That effective on the date hereof, the definition of “Borrowers”
contained in Appendix I of the Credit Agreement is hereby replaced with the
following new definition of Borrowers:

 

““Borrowers” Flyer Enterprises, Inc., Anker, Inc., TMA Enterprises of Novi,
Inc., AMC Grand Blanc, Inc., AMC Petoskey, Inc., AMC Troy, Inc., AMC Flint,
Inc., AMC Port Huron, Inc., AMC Chesterfield, Inc., AMC Marquette, Inc., MCA
Enterprises Brandon, Inc., AMC North Port, Inc., AMC Riverview, Inc., Berkley
Burgers, Inc., Troy Burgers, Inc., Ann Arbor Burgers, Inc., AMC Traverse City,
Inc., Brighton Burgers, Inc., Cascade Burgers Real Estate, Inc., Cascade
Burgers, Inc., East Lansing Burgers, Inc., Bearcat Enterprises, Inc.,
Chesterfield Township Burgers, Inc., Detroit Burgers, Inc., Grand Rapids
Burgers, Inc., AMC Sault Ste. Marie, Inc., AMC Lapeer, Inc., TMA Enterprises of
Ferndale, LLC, AMC Warren, LLC, Buckeye Group, LLC, Buckeye Group II, LLC, AMC
Lakeland, Inc., AMC Sarasota, Inc., AMC Ft. Myers, Inc., AMC Ybor, Inc., Shelby
Township Burgers, Inc., AMC Detroit, Inc., AMC Largo, Inc., Bloomfield Burgers,
Inc., Holland Burgers, Inc., Grandville Burgers, Inc., Ansley Group, L.L.C.,
Indy/Michigan Road Inc., Avon Burgers, Inc., Westfield Burgers, Inc., AMC
Calumet City, Inc., AMC Homewood, Inc., AMC Lansing, Inc., AMC Lincoln Park,
Inc., AMC Crown Point, Inc., AMC Hobart, Inc., AMC Schererville, Inc., AMC
Valparaiso, Inc., AMC Hammond Inc., Avon Burgers Real Estate, Inc., AMC Chicago,
Inc., Terre Haute Burgers, Inc., Fishers Burgers, Inc., Woodhaven Burgers, Inc.,
Traverse City Burgers, Inc., Greenwood Burgers, Inc., Westfield Burgers Real
Estate, Inc., Greenwood Burgers Real Estate, Inc., AMC Bagley, Inc. AMC Bagley
Real Estate, Inc., AMC Pinellas Park, Inc., Fort Wayne North Burgers, Inc.,
Canton Burgers, Inc. and AMC Canton Real Estate, Inc., and any other party that
hereafter becomes a Borrower hereunder. ”

 

 
15

--------------------------------------------------------------------------------

 

 

31.     That effective on the date hereof, the definition of “Conversion
Obligations” contained in Appendix I of the Credit Agreement is hereby replaced
with the following new definition:

 

““Conversion Obligations” Shall mean the First Conversion Obligations, the DLOC
II First Conversion Obligations, and the DLOC II Second Conversion
Obligations.””

 

32.     That effective on the date hereof, the definition of
“Guaranties/Guaranty” contained in Appendix I of the Credit Agreement is hereby
replaced with the following new definition:

 

“”Guaranties/Guaranty” The unlimited guaranties executed by the Entity
Guarantors. Each such guaranty shall be referred to as a “Guaranty” and all
together as the “Guaranties”.”

 

33.     That effective on the date hereof, the definition of “Guarantors”
contained in Appendix I of the Credit Agreement is hereby replaced with the
following new definition:

 

“”Guarantors” The Entity Guarantors defined herein.”

 

34.     That effective on the date hereof, the definition of “Line Advances”
contained in Appendix I of the Credit Agreement is hereby replaced with the
following new definition:

 

“”Line Advances” As defined in Section 4.1 (as used on connection with the
Development Line of Credit Loan) and as defined in Section 4A.1 (as used in
connection with the Development Line of Credit Loan II).”

 

35.     That effective on the date hereof, the definition of “Loans” contained
in Appendix I of the Credit Agreement is hereby replaced with the following new
definition:

 

““Loans” Collectively, the Term Loan, the Development Line of Credit Loan and
the Development Line of Credit Loan II (including the Conversion Obligations),
the Swingline Loans and the Revolving Line of Credit Loan (each, individually, a
“Loan”).”

 

 
16

--------------------------------------------------------------------------------

 

 

36.     That effective on the date hereof, the definition of “Mortgage
Documents” contained in Appendix I of the Credit Agreement is hereby replaced
with the following:

 

“”Mortgage Documents” Those certain Fee Mortgages and Leasehold Mortgages
covering the Fee Premises and the Leasehold Premises of even date herewith, or
any Fee Mortgages and Leasehold Mortgages covering Fee Premises and Leasehold
Premises that may be given in the future, during the term of this Agreement, by
a Borrower to the Administrative Agent for the benefit of the Lenders and the
Swingline Lender, and all other documents executed in connection with the
foregoing, as any or all may be amended, restated or substituted.”

 

37.     That effective on the date hereof, the definition of “Notes” contained
in Appendix I of the Credit Agreement is hereby replaced with the following:

 

““Notes” The Term Notes, the Development Line of Credit Notes, the Development
Line II Credit Notes, the Revolving Line of Credit Notes and the Swingline Notes
(each, individually, a “Note”).”

 

38.     That effective on the date hereof, the definition of “Personal
Guarantor” is hereby deleted.

 

39.     That effective on the date hereof, the definition of “Required Lenders”
contained in Appendix I of the Credit Agreement is hereby replaced with the
following:

 

““Required Lenders” Means, as of any date of determination, Lenders having more
than 66 and 2/3% of the Aggregate Commitments or, if the commitment of each
Lender to make Loans have been terminated pursuant to Sections 4, 4A, 5 or 14,
Lenders holding in the aggregate more than 66 and 2/3% of the Outstanding
Amount; provided that the Commitment of, and the portion of the Outstanding
Amount held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders; provided, further, that
in the event that (a) there are only two (2) Lenders, then both Lenders shall be
required to constitute Required Lenders; and (b) there are three (3) or more
Lenders, then at least two (2) Lenders together holding more than 66 and 2/3% of
the Aggregate Commitments shall be required to constitute Required Lenders;
provided, further, that if any Lender shall be a Defaulting Lender at such time,
then the outstanding loans and unfunded commitments under the Loans of such
Defaulting Lender shall be excluded from the determination of Required Lenders.”

 

 
17

--------------------------------------------------------------------------------

 

 

40.     That the following new definitions be added to the definitions contained
in Appendix I of the Credit Agreement in the correct alphabetical order:

 

“”Development Line of Credit Loan II” As defined in Section 4A.1 of this
Agreement.”

 

““Development Line II Termination Date” As defined in Section 4A.1 of this
Agreement.”

 

““Development Line II Committed Amount” As defined in Section 4A.1 of this
Agreement.”

 

““Development Line II Credit Notes” As defined in Section 4A.1 of this
Agreement.”

 

““Development Line II Commitment Fee” As defined in Section 4A.5 of this
Agreement.”

 

““DLOC II First Conversion Date” As defined in Section 4A.7(a) of this
Agreement.”

 

““DLOC II First Conversion Amount” As defined in Section 4A.7(a) of this
Agreement.”

 

““DLOC II First Conversion Obligation” As defined in Section 4A.7(a) of this
Agreement.”

 

““DLOC II Second Conversion Date” As defined in Section 4A.7(b) of this
Agreement.”

 

““DLOC II Second Conversion Amount” As defined in Section 4A.7(b) of this
Agreement.”

 

““DLOC II Second Conversion Obligation” As defined in Section 4A.7(b) of this
Agreement. “

 

41.     By executing this Second Amendment, Canton Burgers, Inc., a Michigan
corporation (“Canton”) and AMC Canton Real Estate, Inc., a Michigan corporation
(“AMC Canton”) each hereby agree to be bound by the terms of the Credit
Documents as if each was an original signatory to the Credit Documents, and each
shall be deemed to be a Borrower under the Credit Documents and a maker under
the Notes. Not in limitation of the foregoing, Canton and AMC Canton each hereby
grant the Administrative Agent and the Lenders, as secured party, a first
priority security interest in all Collateral owned or possessed by Canton and/or
AMC Canton. Each of Canton and AMC Canton agree to take any and all necessary or
advisable actions to perfect the security interests granted under each of their
respective Security Agreements and to protect their respective Collateral.

 

 
18

--------------------------------------------------------------------------------

 

 

The undersigned hereby affirm that, after giving effect to this Second
Amendment, (a) all representations and warranties contained in the Credit
Agreement are true and correct in all material respects as though made on and as
of this date (except for representations which by their terms refer to an
earlier time period), (b) all financial statements and other writings delivered
to Lenders by the Borrowers are and have been true, complete and correct in all
material respects and present and have presented fairly the financial or
business information set forth herein in all material respects, and (c) there
are no known Events of Default under the Credit Agreement, as amended, as of the
date hereof.

 

Borrowers agree to be bound by all of the terms and conditions of the Credit
Agreement and all of the terms and conditions of the Credit Agreement, as
amended, hereby shall remain in full force and effect.

 

 

(signature page to follow)

 

 
19

--------------------------------------------------------------------------------

 

 

~ Signature Page of Second Amendment to Credit Agreement ~

 

Executed by each of the parties below as a document under seal as of the date
first written above:

 

TMA Enterprises of Ferndale, LLC

Ansley Group, L.L.C.

AMC Warren, LLC

Buckeye Group, LLC

Buckeye Group II, LLC,

Each a Michigan Limited Liability Company

 

AMC Crown Point, Inc.
AMC Hobart, Inc.
AMC Schererville, Inc.
AMC Valparaiso, Inc.
Indy/Michigan Road Inc.

Avon Burgers, Inc.

Westfield Burgers, Inc.
Avon Burgers Real Estate, Inc. 
AMC Hammond Inc.
Terre Haute Burgers, Inc.

Fishers Burgers, Inc.

Westfield Burgers Real Estate, Inc.

Greenwood Burgers, Inc.

Greenwood Burgers Real Estate, Inc.

Fort Wayne North Burgers, Inc.
each, an Indiana corporation

 

AMC Lakeland, Inc.
AMC Sarasota, Inc.
AMC Ft. Myers, Inc.
AMC Largo, Inc.
AMC Ybor, Inc.
AMC Pinellas Park, Inc.
each, a Florida corporation

 

AMC Calumet City, Inc.
AMC Homewood, Inc.
AMC Lansing, Inc.
AMC Lincoln Park, Inc.
AMC Chicago, Inc.
each, an Illinois corporation

 

 

By: /s/David G. Burke                                 
      David G. Burke, Treasurer

      of each of the above listed entities

Flyer Enterprises, Inc.
Anker, Inc.
TMA Enterprises of NOVI, Inc.
AMC Grand Blanc, Inc.
AMC Petoskey, Inc.
AMC Troy, Inc.
AMC Flint, Inc.
AMC Port Huron, Inc.
AMC Chesterfield, Inc.
AMC Marquette, Inc.
MCA Enterprises Brandon, Inc.
AMC North Port, Inc.
AMC Riverview, Inc.
Berkley Burgers, Inc.
Troy Burgers, Inc.
Ann Arbor Burgers, Inc.
AMC Traverse City, Inc.
Brighton Burgers, Inc.
Cascade Burgers Real Estate, Inc.
Cascade Burgers, Inc.
East Lansing Burgers, Inc.
Bearcat Enterprises, Inc.
Shelby Township Burgers, Inc.
AMC Detroit, Inc.
Bloomfield Burgers, Inc.
Holland Burgers, Inc.
Grandville Burgers, Inc.
Chesterfield Township Burgers, Inc.

Detroit Burgers, Inc.

Grand Rapids Burgers, Inc.

AMC Sault Ste. Marie, Inc.

AMC Lapeer, Inc.
Woodhaven Burgers, Inc.

Traverse City Burgers, Inc.

AMC Bagley, Inc.

AMC Bagley Real Estate, Inc.

Canton Burgers, Inc.

AMC Canton Real Estate, Inc.
each, a Michigan corporation

 

By: /s/David G. Burke                                 
      David G. Burke, Treasurer

      of each of the above listed entities

 

 
20

--------------------------------------------------------------------------------

 

 

~ Signature Page of Second Amendment to Credit Agreement ~

 

 

RBS CITIZENS, N.A.,

Administrative Agent, Lender

and Swingline Lender

 

 

By: /s/ Christopher J. Wickles          

     Christopher J. Wickles,
     Senior Vice President

 

 
21

--------------------------------------------------------------------------------

 

 

~ Signature Page of Second Amendment to Credit Agreement ~

 

FLAGSTAR BANK, FSB,

Lender

 

 

 

By: /s/ Frank Maniaci                     

      Name: Frank Maniaci
     Title: Senior Vice President

 

 
22

--------------------------------------------------------------------------------

 

 

~ Signature Page of Second Amendment to Credit Agreement ~

 

 

THE HUNTINGTON NATIONAL BANK,

Lender

 

 

 

By: /s/ Kevin Contat                      

      Name: Kevin Contat
     Title: Vice President

 

 
23

--------------------------------------------------------------------------------

 

 

EXHIBIT 4.3

(DEVELOPMENT LINE OF CREDIT LOAN II)
NOTICE OF BORROWING

 

 

RBS Citizens, NA

28 State Street

Boston, MA 02109


Re:

Request for a Borrowing in connection with that certain Credit Agreement dated
as of April 15, 2013, as amended (the "Agreement"), between the Borrowers and
RBS Citizens, N.A., a national banking association, and the other lenders
parties thereto (the "Lenders"), as the same may hereafter be amended or
restated from time to time. Capitalized terms used but not defined herein shall
have the meaning given to such terms in the Agreement.

 

The undersigned requests a Borrowing under the Development Line of Credit Loan
II:

 

 

1.

On _______________________ (a Business Day);

 

 

2.

In the amount of $__________________;

 

 

3.

With an Interest Period of ☐1 month or ☐ 1 week (select one);

 

 

4.

Type of Loan (check one)

 

☐    LIBOR Rate Loan

☐    Alternate Base Rate Loan

☐    Combination of Above (If so specify amount for each):

$________________ (LIBOR Rate Loan)

$________________ (Alternate Base Rate Loan)

 

 

5.

For the purpose of financing (check one):

 

☐    BWW Development Advance

☐    BD Development Advance

☐    Real Estate Advance

 

 

6.

The aggregate of all Line Advances under the Development Line of Credit Loan II
(including the requested advance and all outstanding Swingline Loans) is
$______________.

 

 
24

--------------------------------------------------------------------------------

 

 

 

7.

The amount is to be deposited into the following account:

 

Name on Account

(must be name of Borrower): ________________________________

 

Name of Bank: __________________________

 

Account No. ____________________________

Bank Address: __________________________

Routing No.: ___________________________

Contact Person (if any): ____________________________________

Special Instructions: _______________________________________

 

 

8.

The undersigned Borrowers hereby represent, warrant and certify to the
Administrative Agent and the Lenders as follows:

 

 

(a)

All representations and warranties of Borrowers in the Loan Documents are true
and correct in all material respects as of the date hereof and will be true and
correct in all material respects as of the making of the requested Borrowing.

 

 

(b)

The Borrowers are in compliance in all material respects with all of their
obligations, duties and covenants under the Loan Documents, including but not
limited to the Financial Covenants set forth in Sections 12.5 and 12.6 of the
Agreement.

 

 

(c)

No Default or Event of Default has occurred under the Loan Documents.

 

 

(d)

All conditions to the disbursement of funds requested herein, as set forth in
Section 9, 9.1, and 9.2 of the Agreement, have been fulfilled.

 

 

(e)

Since the Closing Date, no event has occurred that has had or could reasonably
be expected to have a Material Adverse Effect on any of the Borrowers or the
Collateral.

 

 

(f)

Disbursement of the funds requested herein will not result in a violation of any
of Borrowers' financial covenants in any of the Loan Documents.

 

 

9.

The Borrowers certify that the statements made herein are, and the information
in any documents submitted herewith is, true and has duly caused this Notice of
Borrowing to be signed on its behalf by an authorized officer.

 


[SIGNATURE PAGE FOLLOWS]

 

 
25

--------------------------------------------------------------------------------

 

 

Executed by each of the parties below as a document under seal as of the date
first written above:

 

TMA Enterprises of Ferndale, LLC

Ansley Group, L.L.C.

AMC Warren, LLC

Buckeye Group, LLC

Buckeye Group II, LLC,

Each a Michigan Limited Liability Company

 

AMC Crown Point, Inc.
AMC Hobart, Inc.
AMC Schererville, Inc.
AMC Valparaiso, Inc.
Indy/Michigan Road Inc.

Avon Burgers, Inc.

Westfield Burgers, Inc.
Avon Burgers Real Estate, Inc. 
AMC Hammond Inc.
Terre Haute Burgers, Inc.

Fishers Burgers, Inc.

Westfield Burgers Real Estate, Inc.

Greenwood Burgers, Inc.

Greenwood Burgers Real Estate, Inc.

Fort Wayne North Burgers, Inc.
each, an Indiana corporation

 

AMC Lakeland, Inc.
AMC Sarasota, Inc.
AMC Ft. Myers, Inc.
AMC Largo, Inc.
AMC Ybor, Inc.
AMC Pinellas Park, Inc.
each, a Florida corporation

 

AMC Calumet City, Inc.
AMC Homewood, Inc.
AMC Lansing, Inc.
AMC Lincoln Park, Inc.
AMC Chicago, Inc.
each, an Illinois corporation

 

 

By:__________________________________
      David G. Burke, Treasurer

      of each of the above listed entities

Flyer Enterprises, Inc.
Anker, Inc.
TMA Enterprises of NOVI, Inc.
AMC Grand Blanc, Inc.
AMC Petoskey, Inc.
AMC Troy, Inc.
AMC Flint, Inc.
AMC Port Huron, Inc.
AMC Chesterfield, Inc.
AMC Marquette, Inc.
MCA Enterprises Brandon, Inc.
AMC North Port, Inc.
AMC Riverview, Inc.
Berkley Burgers, Inc.
Troy Burgers, Inc.
Ann Arbor Burgers, Inc.
AMC Traverse City, Inc.
Brighton Burgers, Inc.
Cascade Burgers Real Estate, Inc.
Cascade Burgers, Inc.
East Lansing Burgers, Inc.
Bearcat Enterprises, Inc.
Shelby Township Burgers, Inc.
AMC Detroit, Inc.
Bloomfield Burgers, Inc.
Holland Burgers, Inc.
Grandville Burgers, Inc.
Chesterfield Township Burgers, Inc.

Detroit Burgers, Inc.

Grand Rapids Burgers, Inc.

AMC Sault Ste. Marie, Inc.

AMC Lapeer, Inc.
Woodhaven Burgers, Inc.

Traverse City Burgers, Inc.

AMC Bagley, Inc.

AMC Bagley Real Estate, Inc.

Canton Burgers, Inc.

AMC Canton Real Estate, Inc.
each, a Michigan corporation

 

By:__________________________________
      David G. Burke, Treasurer

      of each of the above listed entities

 

 
26

--------------------------------------------------------------------------------

 

 

EXHIBIT 4A.1
DEVELOPMENT LINE II CREDIT NOTE

 

$______________    

 Boston, Massachusetts

 

 March ___, 2014

                                                                                                                          

FOR VALUE RECEIVED, the undersigned, each having a mailing address at 27680
Franklin Road Southfield, MI 48034 (each, a “Borrower” and collectively, the
“Borrower”), hereby jointly and severally promise to pay to the order of RBS
CITIZENS, N.A. (the “Lender”), the lesser of: (a) the principal sum of
[_______________________]and __/100 US Dollars (US $__________), or (b) the
aggregate unpaid principal balance of all Line Advances under the Development
Line of Credit Loan II made by Lender to Borrower pursuant to the Credit
Agreement dated as of April 15, 2013, as amended by First Amendment to Credit
Agreement dated as of August 15, 2013, and by Second Amendment to Credit
Agreement dated the date hereof ("Credit Agreement"), by and between Borrower,
the Administrative Agent and the Lenders. All capitalized terms used in this
Note shall, unless otherwise defined herein, have the same meanings given to
such terms in the Credit Agreement.

 

Borrowers shall pay interest on the unpaid principal balance hereof from time to
time outstanding from the date hereof at the rate or rates per annum and at the
times provided in the Credit Agreement. Borrowers shall pay principal and
interest on the DLOC II First Conversion Amount and DLOC II Second Conversion
Amount in the manner provided in the Credit Agreement. Borrower shall pay
interest on the unpaid principal balance hereof at the Default Rate as provided
in the Credit Agreement. Such interest rate will accrue before and after any
judgment has been entered.

 

Subject to the provisions of the Credit Agreement, payments of both principal
and interest shall be made without setoff, counterclaim or other deduction of
any nature at the office of the Lender located at 28 State Street, Boston,
Massachusetts 02109, unless otherwise directed in writing by the holder hereof,
in lawful money of the United States of America in immediately available funds.

 

This Note is one of the Development Line II Credit Notes referred to in, and is
entitled to the benefits of, the Loan Documents, including the representations,
warranties, covenants, conditions and Liens contained or granted therein. The
Credit Agreement among other things contains provisions for acceleration of the
maturity hereof upon the happening of certain stated events and also for
prepayment, in certain circumstances, on account of principal hereof prior to
maturity upon the terms and conditions therein specified.

 

Except as otherwise provided in the Credit Agreement, Borrower waives
presentment, demand, notice, protest and all other demands and notices in
connection with the delivery, acceptance, performance, default or enforcement of
this Note and the Credit Agreement.

 

 
27

--------------------------------------------------------------------------------

 

 

This Note shall bind Borrower and its successors and permitted assigns, and the
benefits hereof shall inure to the benefit of Lender and its successors and
assigns. All references herein to "Borrower" and "Lender" shall be deemed to
apply to Borrower and Lender, respectively, and their respective successors and
assigns as permitted under the Credit Agreement.

 

This Note and any other documents delivered in connection herewith and the
rights and obligations of the parties hereto and thereto shall, for all purposes
be governed by, and construed and enforced in accordance with, the laws of the
Commonwealth of Massachusetts, without regard to its conflict of laws
provisions.

 

IN WITNESS WHEREOF, and intending to be legally bound, the undersigned has
caused this Note to be executed by its duly authorized officer with the
intention that it constitutes a sealed instrument.

 

 

 

 

 

[SIGNATURE PAGE FOLLOWS]

 

 
28

--------------------------------------------------------------------------------

 

 

Executed by each of the parties below as a document under seal as of the date
first written above:

 

TMA Enterprises of Ferndale, LLC

Ansley Group, L.L.C.

AMC Warren, LLC

Buckeye Group, LLC

Buckeye Group II, LLC,

Each a Michigan Limited Liability Company

 

AMC Crown Point, Inc.
AMC Hobart, Inc.
AMC Schererville, Inc.
AMC Valparaiso, Inc.
Indy/Michigan Road Inc.

Avon Burgers, Inc.

Westfield Burgers, Inc.
Avon Burgers Real Estate, Inc.
AMC Hammond Inc.
each, an Indiana corporation

 

AMC Lakeland, Inc.
AMC Sarasota, Inc.
AMC Ft. Myers, Inc.
AMC Largo, Inc.
AMC Ybor, Inc.
each, a Florida corporation

 

AMC Calumet City, Inc.
AMC Homewood, Inc.
AMC Lansing, Inc.
AMC Lincoln Park, Inc.
AMC Chicago, Inc.
each, an Illinois corporation

Flyer Enterprises, Inc.
Anker, Inc.
TMA Enterprises of NOVI, Inc.
AMC Grand Blanc, Inc.
AMC Petoskey, Inc.
AMC Troy, Inc.
AMC Flint, Inc.
AMC Port Huron, Inc.
AMC Chesterfield, Inc.
AMC Marquette, Inc.
MCA Enterprises Brandon, Inc.
AMC North Port, Inc.
AMC Riverview, Inc.
Berkley Burgers, Inc.
Troy Burgers, Inc.
Ann Arbor Burgers, Inc.
AMC Traverse City, Inc.
Brighton Burgers, Inc.
Cascade Burgers Real Estate, Inc.
Cascade Burgers, Inc.
East Lansing Burgers, Inc.
Bearcat Enterprises, Inc.
Shelby Township Burgers, Inc.
AMC Detroit, Inc.
Bloomfield Burgers, Inc.
Holland Burgers, Inc.
Grandville Burgers, Inc.
Chesterfield Township Burgers, Inc.

Detroit Burgers, Inc.

Grand Rapids Burgers, Inc.

AMC Sault Ste. Marie, Inc.

AMC Lapeer, Inc.

Canton Burgers, Inc.

AMC Canton Real Estate, Inc.
each, a Michigan corporation

 

By:____________________________________
      David G. Burke, Treasurer

      of each of the above listed entities

 

 
29

--------------------------------------------------------------------------------

 

 

EXHIBIT 4A.1

DEVELOPMENT LINE II CREDIT NOTE

 

$6_______________ 

 Boston, Massachusetts

 

 March ___, 2014

                                                                    

FOR VALUE RECEIVED, the undersigned, each having a mailing address at 27680
Franklin Road Southfield, MI 48034 (each, a “Borrower” and collectively, the
“Borrower”), hereby jointly and severally promise to pay to the order of
Flagstar Bank, FSB (the “Lender”), the lesser of: (a) the principal sum of
[___________________] and __/100 US Dollars (US $___________), or (b) the
aggregate unpaid principal balance of all Line Advances under the Development
Line of Credit Loan II made by Lender to Borrower pursuant to the Credit
Agreement dated as of April 15, 2013, as amended by First Amendment to Credit
Agreement dated as of August 15, 2013, and by Second Amendment to Credit
Agreement dated the date hereof ("Credit Agreement"), by and between Borrower,
the Administrative Agent and the Lenders. All capitalized terms used in this
Note shall, unless otherwise defined herein, have the same meanings given to
such terms in the Credit Agreement.

 

Borrowers shall pay interest on the unpaid principal balance hereof from time to
time outstanding from the date hereof at the rate or rates per annum and at the
times provided in the Credit Agreement. Borrowers shall pay principal and
interest on the DLOC II First Conversion Amount and DLOC II Second Conversion
Amount in the manner provided in the Credit Agreement. Borrower shall pay
interest on the unpaid principal balance hereof at the Default Rate as provided
in the Credit Agreement. Such interest rate will accrue before and after any
judgment has been entered.

 

Subject to the provisions of the Credit Agreement, payments of both principal
and interest shall be made without setoff, counterclaim or other deduction of
any nature at the office of the Lender located at 28 State Street, Boston,
Massachusetts 02109, unless otherwise directed in writing by the holder hereof,
in lawful money of the United States of America in immediately available funds.

 

This Note is one of the Development Line II Credit Notes referred to in, and is
entitled to the benefits of, the Loan Documents, including the representations,
warranties, covenants, conditions and Liens contained or granted therein. The
Credit Agreement among other things contains provisions for acceleration of the
maturity hereof upon the happening of certain stated events and also for
prepayment, in certain circumstances, on account of principal hereof prior to
maturity upon the terms and conditions therein specified.

 

Except as otherwise provided in the Credit Agreement, Borrower waives
presentment, demand, notice, protest and all other demands and notices in
connection with the delivery, acceptance, performance, default or enforcement of
this Note and the Credit Agreement.

 

 
30

--------------------------------------------------------------------------------

 

 

This Note shall bind Borrower and its successors and permitted assigns, and the
benefits hereof shall inure to the benefit of Lender and its successors and
assigns. All references herein to "Borrower" and "Lender" shall be deemed to
apply to Borrower and Lender, respectively, and their respective successors and
assigns as permitted under the Credit Agreement.

 

This Note and any other documents delivered in connection herewith and the
rights and obligations of the parties hereto and thereto shall, for all purposes
be governed by, and construed and enforced in accordance with, the laws of the
Commonwealth of Massachusetts, without regard to its conflict of laws
provisions.

 

IN WITNESS WHEREOF, and intending to be legally bound, the undersigned has
caused this Note to be executed by its duly authorized officer with the
intention that it constitutes a sealed instrument.

 

 

 

 

 

[SIGNATURE PAGE FOLLOWS]

 

 
31

--------------------------------------------------------------------------------

 

 

Executed by each of the parties below as a document under seal as of the date
first written above:

 

TMA Enterprises of Ferndale, LLC

Ansley Group, L.L.C.

AMC Warren, LLC

Buckeye Group, LLC

Buckeye Group II, LLC,

Each a Michigan Limited Liability Company

 

AMC Crown Point, Inc.
AMC Hobart, Inc.
AMC Schererville, Inc.
AMC Valparaiso, Inc.
Indy/Michigan Road Inc.

Avon Burgers, Inc.

Westfield Burgers, Inc.
Avon Burgers Real Estate, Inc. 
AMC Hammond Inc.
Terre Haute Burgers, Inc.

Fishers Burgers, Inc.

Westfield Burgers Real Estate, Inc.

Greenwood Burgers, Inc.

Greenwood Burgers Real Estate, Inc.

Fort Wayne North Burgers, Inc.
each, an Indiana corporation

 

AMC Lakeland, Inc.
AMC Sarasota, Inc.
AMC Ft. Myers, Inc.
AMC Largo, Inc.
AMC Ybor, Inc.
AMC Pinellas Park, Inc.
each, a Florida corporation

 

AMC Calumet City, Inc.
AMC Homewood, Inc.
AMC Lansing, Inc.
AMC Lincoln Park, Inc.
AMC Chicago, Inc.
each, an Illinois corporation

 

 

 

By:__________________________________
      David G. Burke, Treasurer

      of each of the above listed entities

Flyer Enterprises, Inc.
Anker, Inc.
TMA Enterprises of NOVI, Inc.
AMC Grand Blanc, Inc.
AMC Petoskey, Inc.
AMC Troy, Inc.
AMC Flint, Inc.
AMC Port Huron, Inc.
AMC Chesterfield, Inc.
AMC Marquette, Inc.
MCA Enterprises Brandon, Inc.
AMC North Port, Inc.
AMC Riverview, Inc.
Berkley Burgers, Inc.
Troy Burgers, Inc.
Ann Arbor Burgers, Inc.
AMC Traverse City, Inc.
Brighton Burgers, Inc.
Cascade Burgers Real Estate, Inc.
Cascade Burgers, Inc.
East Lansing Burgers, Inc.
Bearcat Enterprises, Inc.
Shelby Township Burgers, Inc.
AMC Detroit, Inc.
Bloomfield Burgers, Inc.
Holland Burgers, Inc.
Grandville Burgers, Inc.
Chesterfield Township Burgers, Inc.

Detroit Burgers, Inc.

Grand Rapids Burgers, Inc.

AMC Sault Ste. Marie, Inc.

AMC Lapeer, Inc.
Woodhaven Burgers, Inc.

 

Traverse City Burgers, Inc.

AMC Bagley, Inc.

AMC Bagley Real Estate, Inc.

Canton Burgers, Inc.

AMC Canton Real Estate, Inc.
each, a Michigan corporation

 

By:__________________________________
      David G. Burke, Treasurer

      of each of the above listed entities

 

 

 
32

--------------------------------------------------------------------------------

 

 

EXHIBIT 4A.1

DEVELOPMENT LINE II CREDIT NOTE

 

$6_______________ 

Boston, Massachusetts

 

March ___, 2014

                                                                                                 

FOR VALUE RECEIVED, the undersigned, each having a mailing address at 27680
Franklin Road Southfield, MI 48034 (each, a “Borrower” and collectively, the
“Borrower”), hereby jointly and severally promise to pay to the order of The
Huntington National Bank (the “Lender”), the lesser of: (a) the principal sum of
[___________________] and __/100 US Dollars (US $___________), or (b) the
aggregate unpaid principal balance of all Line Advances under the Development
Line of Credit Loan II made by Lender to Borrower pursuant to the Credit
Agreement dated as of April 15, 2013, as amended by First Amendment to Credit
Agreement dated as of August 15, 2013, and by Second Amendment to Credit
Agreement dated the date hereof ("Credit Agreement"), by and between Borrower,
the Administrative Agent and the Lenders. All capitalized terms used in this
Note shall, unless otherwise defined herein, have the same meanings given to
such terms in the Credit Agreement.

 

Borrowers shall pay interest on the unpaid principal balance hereof from time to
time outstanding from the date hereof at the rate or rates per annum and at the
times provided in the Credit Agreement. Borrowers shall pay principal and
interest on the DLOC II First Conversion Amount and DLOC II Second Conversion
Amount in the manner provided in the Credit Agreement. Borrower shall pay
interest on the unpaid principal balance hereof at the Default Rate as provided
in the Credit Agreement. Such interest rate will accrue before and after any
judgment has been entered.

 

Subject to the provisions of the Credit Agreement, payments of both principal
and interest shall be made without setoff, counterclaim or other deduction of
any nature at the office of the Lender located at 28 State Street, Boston,
Massachusetts 02109, unless otherwise directed in writing by the holder hereof,
in lawful money of the United States of America in immediately available funds.

 

This Note is one of the Development Line II Credit Notes referred to in, and is
entitled to the benefits of, the Loan Documents, including the representations,
warranties, covenants, conditions and Liens contained or granted therein. The
Credit Agreement among other things contains provisions for acceleration of the
maturity hereof upon the happening of certain stated events and also for
prepayment, in certain circumstances, on account of principal hereof prior to
maturity upon the terms and conditions therein specified.

 

Except as otherwise provided in the Credit Agreement, Borrower waives
presentment, demand, notice, protest and all other demands and notices in
connection with the delivery, acceptance, performance, default or enforcement of
this Note and the Credit Agreement.

 

 
33

--------------------------------------------------------------------------------

 

 

 

This Note shall bind Borrower and its successors and permitted assigns, and the
benefits hereof shall inure to the benefit of Lender and its successors and
assigns. All references herein to "Borrower" and "Lender" shall be deemed to
apply to Borrower and Lender, respectively, and their respective successors and
assigns as permitted under the Credit Agreement.

 

This Note and any other documents delivered in connection herewith and the
rights and obligations of the parties hereto and thereto shall, for all purposes
be governed by, and construed and enforced in accordance with, the laws of the
Commonwealth of Massachusetts, without regard to its conflict of laws
provisions.

 

IN WITNESS WHEREOF, and intending to be legally bound, the undersigned has
caused this Note to be executed by its duly authorized officer with the
intention that it constitutes a sealed instrument.

 

 

 

 

 

[SIGNATURE PAGE FOLLOWS]

 

 
34

--------------------------------------------------------------------------------

 

 

Executed by each of the parties below as a document under seal as of the date
first written above:

 

TMA Enterprises of Ferndale, LLC

Ansley Group, L.L.C.

AMC Warren, LLC

Buckeye Group, LLC

Buckeye Group II, LLC,

Each a Michigan Limited Liability Company

 

AMC Crown Point, Inc.
AMC Hobart, Inc.
AMC Schererville, Inc.
AMC Valparaiso, Inc.
Indy/Michigan Road Inc.

Avon Burgers, Inc.

Westfield Burgers, Inc.
Avon Burgers Real Estate, Inc. 
AMC Hammond Inc.
Terre Haute Burgers, Inc.

Fishers Burgers, Inc.

Westfield Burgers Real Estate, Inc.

Greenwood Burgers, Inc.

Greenwood Burgers Real Estate, Inc.

Fort Wayne North Burgers, Inc.
each, an Indiana corporation

AMC Lakeland, Inc.
AMC Sarasota, Inc.
AMC Ft. Myers, Inc.
AMC Largo, Inc.
AMC Ybor, Inc.
AMC Pinellas Park, Inc.
each, a Florida corporation

AMC Calumet City, Inc.
AMC Homewood, Inc.
AMC Lansing, Inc.
AMC Lincoln Park, Inc.
AMC Chicago, Inc.
each, an Illinois corporation

 

 

 

 

 

By:__________________________________
      David G. Burke, Treasurer

      of each of the above listed entities

Flyer Enterprises, Inc.
Anker, Inc.
TMA Enterprises of NOVI, Inc.
AMC Grand Blanc, Inc.
AMC Petoskey, Inc.
AMC Troy, Inc.
AMC Flint, Inc.
AMC Port Huron, Inc.
AMC Chesterfield, Inc.
AMC Marquette, Inc.
MCA Enterprises Brandon, Inc.
AMC North Port, Inc.
AMC Riverview, Inc.
Berkley Burgers, Inc.
Troy Burgers, Inc.
Ann Arbor Burgers, Inc.
AMC Traverse City, Inc.
Brighton Burgers, Inc.
Cascade Burgers Real Estate, Inc.
Cascade Burgers, Inc.
East Lansing Burgers, Inc.
Bearcat Enterprises, Inc.
Shelby Township Burgers, Inc.
AMC Detroit, Inc.
Bloomfield Burgers, Inc.
Holland Burgers, Inc.
Grandville Burgers, Inc.
Chesterfield Township Burgers, Inc.

Detroit Burgers, Inc.

Grand Rapids Burgers, Inc.

AMC Sault Ste. Marie, Inc.

AMC Lapeer, Inc.
Woodhaven Burgers, Inc.

 

Traverse City Burgers, Inc.

AMC Bagley, Inc.

AMC Bagley Real Estate, Inc.

Canton Burgers, Inc.

AMC Canton Real Estate, Inc.
each, a Michigan corporation

 

By:__________________________________
      David G. Burke, Treasurer

      of each of the above listed entities

 

 
35

--------------------------------------------------------------------------------

 

 

EXHIBIT 5.2(a)
(SWINGLINE LOAN)
NOTICE OF BORROWING

 

RBS Citizens, NA
28 State Street
Boston, MA 02109


 

Re:

Request for a Borrowing in connection with that certain Swingline Loan pursuant
to the Credit Agreement dated April 15, 2013 (the "Agreement"), between the
undersigned (jointly and severally, the "Borrower'') and RBS Citizens, N.A., a
national banking association ("Lender"), as the same may be amended or restated
from time to time. Capitalized Terms used but not defined herein shall have the
meaning given to such terms in the Agreement.

 

The undersigned requests a Borrowing under the Swingline Loan:

 

 

1.

On _______________________ (a Business Day);

 

 

2.

In the amount of $__________________;

 

 

3.

With an Interest Period of 1 month;

 

4.     Type of Loan: LIBOR Advantage Loan

 

 

5.

For the purpose of financing (check one):

 

☐    BWW Development Advance

☐    BD Development Advance

☐    Real Estate Advance

 

 

6.

The aggregate of all Swingline Loans (including the requested advance) is
$______________.

 

 

7.

The amount is to be deposited into the following account:

 

Name on Account

(must be name of Borrower): ________________________________

 

Name of Bank: __________________________

 

Account No. ____________________________

 

Bank Address: __________________________

Routing No.: ___________________________

Contact Person (if any): ___________________________________

Special Instructions: _______________________________________

 

 
36

--------------------------------------------------------------------------------

 

 

 

8.

The undersigned Borrowers hereby represent, warrant and certify to the
Administrative Agent and the Lenders as follows:

 

 

a.

All representations and warranties of Borrowers in the Loan Documents are true
and correct in all material respects as of the date hereof and will be true and
correct in all material respects as of the making of the requested Borrowing.

 

 

b.

The Borrowers are in compliance in all material respects with all of their
obligations, duties and covenants under the Loan Documents, including but not
limited to the Financial Covenants set forth in Sections 12.5 and 12.6 of the
Agreement.

 

 

c.

No Default or Event of Default has occurred under the Loan Documents.

 

 

d.

All conditions to the disbursement of funds requested herein, as set forth in
Sections 9, 9.1 and 9.2 of the Agreement have been fulfilled.

 

 

e.

Since the Closing Date, no event has occurred that has had or could reasonably
be expected to have a Material Adverse Effect on any of the Borrowers or the
Collateral.

 

 

f.

Disbursement of the funds requested herein will not result in a violation of any
of Borrowers' financial covenants in any of the Loan Documents.

 

 

9.

The Borrowers certify that the statements made herein are, and the information
in any documents submitted herewith is, true and has duly caused this Notice of
Borrowing to be signed on its behalf by an authorized officer.

 

[SIGNATURE PAGE FOLLOWS]

 

 
37

--------------------------------------------------------------------------------

 

 

 

TMA Enterprises of Ferndale, LLC

Ansley Group, L.L.C.

AMC Warren, LLC

Buckeye Group, LLC

Buckeye Group II, LLC,

Each a Michigan Limited Liability Company

 

AMC Crown Point, Inc.
AMC Hobart, Inc.
AMC Schererville, Inc.
AMC Valparaiso, Inc.
Indy/Michigan Road Inc.

Avon Burgers, Inc.

Westfield Burgers, Inc.
Avon Burgers Real Estate, Inc. 
AMC Hammond Inc.
Terre Haute Burgers, Inc.

Fishers Burgers, Inc.

Westfield Burgers Real Estate, Inc.

Greenwood Burgers, Inc.

Greenwood Burgers Real Estate, Inc.

Fort Wayne North Burgers, Inc.
each, an Indiana corporation

AMC Lakeland, Inc.
AMC Sarasota, Inc.
AMC Ft. Myers, Inc.
AMC Largo, Inc.
AMC Ybor, Inc.
AMC Pinellas Park, Inc.
each, a Florida corporation

AMC Calumet City, Inc.
AMC Homewood, Inc.
AMC Lansing, Inc.
AMC Lincoln Park, Inc.
AMC Chicago, Inc.
each, an Illinois corporation

 

 

 

 




 

By:__________________________________
      David G. Burke, Treasurer

      of each of the above listed entities

Flyer Enterprises, Inc.
Anker, Inc.
TMA Enterprises of NOVI, Inc.
AMC Grand Blanc, Inc.
AMC Petoskey, Inc.
AMC Troy, Inc.
AMC Flint, Inc.
AMC Port Huron, Inc.
AMC Chesterfield, Inc.
AMC Marquette, Inc.
MCA Enterprises Brandon, Inc.
AMC North Port, Inc.
AMC Riverview, Inc.
Berkley Burgers, Inc.
Troy Burgers, Inc.
Ann Arbor Burgers, Inc.
AMC Traverse City, Inc.
Brighton Burgers, Inc.
Cascade Burgers Real Estate, Inc.
Cascade Burgers, Inc.
East Lansing Burgers, Inc.
Bearcat Enterprises, Inc.
Shelby Township Burgers, Inc.
AMC Detroit, Inc.
Bloomfield Burgers, Inc.
Holland Burgers, Inc.
Grandville Burgers, Inc.
Chesterfield Township Burgers, Inc.

Detroit Burgers, Inc.

Grand Rapids Burgers, Inc.

AMC Sault Ste. Marie, Inc.

AMC Lapeer, Inc.
Woodhaven Burgers, Inc.

 

Traverse City Burgers, Inc.

AMC Bagley, Inc.

AMC Bagley Real Estate, Inc.

Canton Burgers, Inc.

AMC Canton Real Estate, Inc.
each, a Michigan corporation

 

 

By:__________________________________
      David G. Burke, Treasurer

      of each of the above listed entities

 

 

 
38

--------------------------------------------------------------------------------

 

 

EXHIBIT B
DEVELOPMENT LINE OF CREDIT LOAN

 

 

AMORTIZATION

 

SCHEDULE

 

Principal Payment Date

Aggregate Principal Payment Amount

under the Development Line of Credit

Notes

 

Commencing May 2, 2014 and continuing on the 2nd day of each succeeding calendar
month up to and including April 15, 2018.

$ 178,571.43

April 15, 2018.

All principal and interest outstanding under the Term Loan on such Date.

               

 

 
39

--------------------------------------------------------------------------------

 

 

SCHEDULE A

 

LEASEHOLD PREMISES – Ground Leases

 

 

1.

1600 E. Summit Street, Crown Point, IN 45307

 

2.

17510 Halsted Street, Homewood, IL 60430

 

3.

1250 Torrence Avenue, Calumet City, IL 60409

 

4.

1200 U.S. Highway 41, Schererville, IN 46375

 

5.

212 East Lincoln Way, Valparaiso, IN 46383

 

6.

3720 Ridge Road, Lansing, IL 60414

 

7.

2515 Southlake Mall Drive, Hobart, IN 46342

 

8.

4075 Park Blvd., Pinellas Park, FL 33781

 

9.

Outlot 3 at 20900 West Road, Woodhaven, MI

 

LEASEHOLD PREMISES – Space Leases

 

 

1.

1832 North Clybourn Avenue, Chicago, IL 60614

 

2.

13204 Market Square Drive, Suite 102, Fishers, IN 46038

 

3.

2886 E. Dupont Road, Fort Wayne, IN 46825

 

4.

3200 South Airport Road, W #100, Traverse City, MI 49684

 

FEE PREMISES

 

 

1.

15745 15 Mile Road, Clinton Township, MI 48035

 

2.

2817 Kraft Avenue, S.E., Grand Rapids, MI 49512

 

3.

9646 E US Highway 36, Avon, Indiana 46123

 

4.

5221 Noggle Way, Indianapolis, Indiana 46237

 

5.

2305 Snowdrift Drive, Gaylord, Michigan

 

 
40

--------------------------------------------------------------------------------

 

 

SCHEDULE 2.1
COMMITMENTS
AND APPLICABLE PERCENTAGES

 

 

 

Bank

Applicable
Percentage

Term Loan

Development

Line of Credit

Loan
(a/k/a First

Conversion

Obligation)

Revolving

Line of

Credit Loan

Development

Line of Credit

Loan II

Total Commitment

RBS Citizens, N.A.

62.6733025094%

$18,787,068.52

$9,400,995.38

$1,253,466.05

$12,534,660.50

$41,976,190.45

Flagstar Bank, FSB

22.3960184944%

$6,713,473.16

$3,359,402.77

$447,920.37

$4,479,203.70

$15,000,000.00

The Huntington National Bank

14.9306789962%

$4,475,648.77

$2,239,601.85

$298,613.58

$2,986,135.80

$10,000,000.00

Totals

100.00%

$29,976,190.45

$15,000,000.00

$2,000,000.00

$20,000,000.00

$66,978,190.45

 

 

41 